Citation Nr: 1110255	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder, other than service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hair loss.

4.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for the service-connected inflammatory acne with verruca vulgaris.

6.  Entitlement to total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994 with additional service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2008 rating decisions issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in October 2010.

The issues of entitlement to service connection for an eye disorder; entitlement to a rating in excess of 30 percent for PTSD; entitlement to a rating in excess of 10 percent for inflammatory acne with verruca vulgaris; and, whether new and material evidence has been received to reopen a claim for entitlement to service connection for hair loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD which is manifested by such symptoms as depression, anxiety and deficiencies in social interaction.

2.  The Veteran is shown to have an anxiety disorder or major depressive disorder, with symptoms also associated with PTSD.

3.  Prior to the promulgation of a decision by the Board, the Veteran notified the Board of his intent to withdraw his appeal regarding the issue of entitlement to a TDIU rating from appellate consideration.


CONCLUSIONS OF LAW

1.  Other than service-connected PTSD, an acquired psychiatric disability, manifested as anxiety disorder and major depressive disorder, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

1.  The criteria for withdrawal of an appeal, regarding the issue of a TDIU rating by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in January 2008.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the noted letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Acquired Psychiatric Disorder

Law and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran submitted his current claim in November 2007.  He has asserted that he has anxiety disorder and major depressive disorder due to his period of service, specifically, his service in Iraq.  The Veteran's September 1989 Report of Medical History associated with his enlistment examination indicates problems with depression upon further explanation, it appeared that the Veteran was going through "withdrawal symptoms" after he quit smoking.  The September 1989 enlistment physical examination report evaluated the Veteran as psychiatrically normal.  Service treatment records from his period of active duty service contain no complaints of, treatment for or findings referable to a psychiatric disorder.  A July 1997 medical examination during his period of reserve service reports a history of mild depression in the past with no present problems.

Subsequent to service, VA treatment records document the treatment the Veteran received for various disorders, including anxiety disorder and depression.  During an August 1995 VA medical examination, the Veteran reported that he had been depressed since his separation from service, partly because he had been unable to find gainful employment which he enjoyed.  He had a few periods of employment, but had drawn a great deal of unemployment compensation and was depressed about his future.  Following a March 1998 VA psychiatric examination, the examiner concluded that the Veteran did not suffer from a mental disorder.  Following a December 2001 VA mental health clinic (MHC) visit, the Veteran expressed a concern about Gulf War syndrome.  The assessment was depression.  Depression was also noted in a January 2003 VA MHC note.  During an October 2007 VA mental health interview, the Veteran reported a lifelong history of social isolation and low mood, but believed that Gulf War experiences worsened his anxiety and drinking.  He felt that he had PTSD and expressed anxious ruminations.  He believed that his military experiences made him a "sad" person.  The assessment included anxiety, rule out PTSD, and a depressive disorder.  

In October 2008, the Veteran underwent a VA psychiatric examination.  The primary diagnoses included PTSD, major depressive disorder and alcohol dependence, in partial remission.  The psychologist commented, "This is a veteran who served in Desert Storm who made a very poor psychosocial adjustment following his return from the Army who had major problems drinking.  With sobriety, his symptoms have remitted somewhat but he still meets criteria for PTSD which is not occurring in an intense form at this time, but rather in a mild form.  His medication for his depression and anxiety is helping him to cope with his symptomatology."  

The RO granted service connection for PTSD in November 2008 and assigned a 30 percent evaluation.  

The Board finds that in this case the symptomatology of the claimed psychiatric disorder (major depressive disorder and anxiety disorder) is duplicative and overlaps with the symptomatology of the service-connected PTSD (to that end, the Veteran reported the same during his October 2010 hearing before the undersigned).  

Here, it is difficult to distinguish between symptoms due to PTSD and those due to the claimed major depressive disorder and anxiety disorder.  To acknowledge the presence of anxiety and major depression as an integral piece of the PTSD is essential in evaluating his psychiatric disability.  To that end, the Board concludes that service connection for an acquired psychiatric disorder to include anxiety and depression as part of PTSD is merited.

TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the October 2010 hearing, before a final decision was promulgated by the Board, the Veteran, through his representative, notified the Board that he wished to withdraw his appeal regarding the issue of entitlement to a TDIU rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration in this regard.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.



ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder as part of PTSD is allowed.

The issue of entitlement to a TDIU rating is dismissed.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the courts are applicable to this appeal.

With regard to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hair loss, the Board notes that in claims to reopen, VCAA notice must notify the Veteran of the evidence and information that is necessary to reopen a claim, including discussion of the reasons for the previous denial and what is necessary to establish entitlement to the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letters in January and June 2008 did not satisfy the requirements of Kent.  The January 2008 letter failed to provide the Veteran with any notice as to the issue of hair loss.  The June 2008 VCAA letter indicated that the Veteran's claim for service connection for hair loss was previously denied in a May 2008 rating decision.  This is an incorrect statement, the Veteran's claim for service connection for hair loss was previously (originally) denied in an August 2004 rating decision.  More importantly, the VCAA notice failed to accurately address/explain the reasons for the previous denial.  The letter then defined and explained the need for "new" and "material" evidence in order to reopen a claim of service connection for hair loss.  The Board notes that the Veteran's claim was previously denied because he failed to submit evidence of a current disorder manifested by hair loss with an etiological relationship to his period of service.  Further, the Veteran failed to report for a scheduled VA examination to evaluate the claimed disorder (the Veteran claimed the hair loss was due to an undiagnosed illness).  

With regard to the issue of entitlement to service connection for an eye disorder, the Board is aware that the record documents treatment the Veteran received for eye disorders prior to his entry into service.  However, the record also documents complaints of and treatment for eye disorders during the Veteran's period of service and subsequent thereto.  Despite the noted complaints of and treatment for eye disorders in and subsequent to service, the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed eye disorder.  Such an opinion is "necessary."  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in the December 2008 Notice of Disagreement and during his October 2010 hearing, the Veteran essentially testified that the symptomatology associated with his inflammatory acne with verruca vulgaris and PTSD had increased in severity since his last afforded VA examinations.  Given these contentions, and keeping in mind the award of service connection for anxiety and depression, the Board finds that more contemporaneous VA examinations are necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claims.  This letter should reflect all appropriate legal guidance.  Specifically, the letter must notify the Veteran of the evidence and information that is necessary to reopen a claim of service connection for hair loss and what is necessary to establish entitlement to the underlying claim for the benefit sought.  This VCAA notice letter should include accurate discussion of the basis of the prior denial of service connection for hair loss. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Kent, supra. 

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for his claimed eye disorder as well as his service-connected skin disorder and PTSD with anxiety and depression.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature, extent and likely etiology of the claimed eye disorder.  

The Veteran's claims file must be made available to the examiner for review in conjunction with the evaluation.  All studies deemed necessary should be performed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner should opine as to whether the Veteran's eye disorder at least as likely as not (e.g., a 50 percent or greater likelihood) was aggravated (permanently worsened) during his period of active service.  A complete rationale should be given for all opinions and conclusions.

4.  The Veteran should be scheduled for a VA psychiatric examination to be conducted by a psychiatrist or psychologist.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Review Examination for Posttraumatic Stress Disorder and for Mental Disorders.  The psychiatrist or psychologist should address all the relevant evidence of record.

5.  The Veteran should be scheduled for a VA skin examination to evaluate the current severity of his inflammatory acne with verruca vulgaris.  The entire claims folder must be made available to the physician for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the physician deems necessary should be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Skin Diseases Examinations, revised April 20, 2009.  Following the examination, and a review of the file, the examiner must specifically indicate which of the following paragraphs best describes the degree of impairment caused by the inflammatory acne with verruca vulgaris:

(a)  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; or

(b)  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; or 

(c)  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

The physician should include a complete rationale for the findings and opinions expressed.

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2010).

7.  Then, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to him, he and his representative should be furnished with a SSOC and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


